Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-26 are pending, of which claims 1 and 14 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mischke, US Patent Application Publication No. 2015/0100267 (submitted in IDS dated 6/14/2019, “Mischke”) in view of Sami Al-Sanea, “Evaluation of Heat Transfer Characteristics of Building Wall Elements,” Elsevier B.V. on behalf of King Saud University, pp. 285-312 (2000) (“Sami”).
Claim 1. Mischke discloses A method, comprising: receiving input data related to an enclosure (Mischke, Fig. 2 showing sources or inputs of data related to a building or enclosure; [0001] “The invention refers to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface.”), the input data including solar intensity data on an exterior of a wall of the enclosure (Mischke, [0015] “Thus, a method is proposed to calculate/compute a heat flow through an enveloping surface, where the respective contributions of convection and thermal radiation are considered.”; [0062] “under to the preconditions described in 4) above, the radiation part IR/IR,(i,k) of the heat energy flow can be computed as a simple sum of the black body radiation of M(i,k) and of the one of its respective radiation environment (e.g. Tsky, Tearth)”. Examiner’s Note (EN): The sky radiation is solar intensity data.); 
generating, by a processor, a thermal model of a wall of the enclosure based at least in part on the input data, the wall modeled as having a plurality of layers and the thermal model including a plurality of nodes such that each layer of the plurality of layers is associated with at least one node of the plurality of nodes and each node of the plurality of nodes is thermally coupled to an adjacent node by a thermal resistance (Mischke, Figs. 4 illustrating wall with a plurality of layers and the thermal model having nodes, 5-6 illustrating how the nodes are thermally coupled, 7 illustrating the energy characteristics of the building model  [0093-0108] “FIG. 4 shows schematically, as a finite-element unit cell, how a typical real wall structure is mapped into an equivalent finite-element heat-flow model. In this model the (thermal) energy-flows/-currents do only flow through the in general material dependent impedances between any two of the six neighboring nodes (i±1,k±1,z) and (i,k,z±1) of each node (i,k,z) of that very model.” These paragraphs describe the thermal model with nodes coupled to adjacent nodes to analyze the thermal characteristics.).
While Mischke teaches that the temperature is calculated implicitly (see [0084] “The calculation of the energy characteristics (Rn, Cn, etc.) according to the invention is shown in the FIGS. 7 to 9.” And [0110] “using known fluid dynamics formulas …, these convection currents can be calculated with sufficient precision too. Thereby Isfis; is determined completely. The energy characteristics of the respective component/surface can now be computed from these results terminally (see FIG. 7).”), it does not explicitly disclose solving, by the processor, an energy balance equation for the at least one node to determine a predicted temperature for the at least one node; and output the predicted temperature to a display device.
solving, by the processor, an energy balance equation for the at least one node to determine a predicted temperature for the at least one node (Sami, p. 291 paragraph 2 “The composite wall of N layers is discretized into a number of nodes and the finite-volume equations are derived for each group of similar nodes by applying the overall balance of energy.” And p. 292 paragraph 1 “where the temperature at a typical node P, Tp, is linked to the temperatures to the east and west nodal locations, TE and Tw, and the previous time-step temperature value” and paragraph 3 “The iterative solution within each time step continues until the differences between the nodal temperature values at consecutive iterations diminish to a small predetermined tolerance value.”; p.296 paragraph 2 “The computer model is further validated by application to a simplified problem for which an exact analytical solution can be effected.” EN: Thus, Sami teaches that the modeling is performed by computer (i.e., processor).); and 
output the predicted temperature to a display device (Sami, p. 296 paragraph 2 “The results are presented in the form of dimensionless temperature”; p. 298 paragraph 2 “Figure 9 displays the temperature distributions across the thickness of wall structure W1 in the representative day for the month of July.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and arrived at the node based method as claimed calculating and outputting the predicted temperatures in the enclosure walls. One of ordinary skill in the art would have been motivated to make such a combination because “[f]or 


Claim 2. Modified Mischke teaches the method of claim 1, wherein generating the thermal model includes identifying the plurality of layers of the wall as an inner surface layer thermally coupled to an interior volume of the enclosure, an outer surface layer including the exterior of the wall and thermally coupled to an ambient environment, and a center layer thermally coupled to the inner surface layer and the outer surface layer (Mischke, see for example Fig. 4 showing layered wall, with heat-flow model mapping of inner to outer surface layers and including a center layer (i.e., d2 or d3) with the model showing the layers are thermally coupled. [0093-0108] “FIG. 4 shows schematically, as a finite-element unit cell, how a typical real wall structure is mapped into an equivalent finite-element heat-flow model. In this model the (thermal) energy-flows/-currents do only flow through the in general material dependent impedances between any two of the six neighboring nodes (i±1,k±1,z) and (i,k,z±1) of each node (i,k,z) of that very model.” EN: The number of layers in the composite depends on the wall structure under consideration and is within the ordinary skill in the art to alter as needed.).

Claim 3. Modified Mischke teaches the method of claim 2, wherein the thermal resistance is configured to account for thermal conductivity such that a first node associated with the center layer is conductively coupled to a node of the inner surface layer, a node of the outer surface layer, and to a second, third, fourth, and fifth adjacent node associated with the center layer (Mischke, see Fig. 4 showing layered wall, with heat-flow model mapping of inner to outer surface layers and including a center layer (i.e., d2 or d3) with the model showing the layers are thermally coupled. [0093-0108] “FIG. 4 shows schematically, as a finite-element unit cell, how a typical real wall structure is mapped into an equivalent finite-element heat-flow model. In this model the (thermal) energy-flows/-currents do only flow through the in general material dependent impedances between any two of the six neighboring nodes (i±1,k±1,z) and (i,k,z±1) of each node (i,k,z) of that very model.” EN: The number of layers and hence nodes in the composite depends on the wall structure under consideration and is within the ordinary skill in the art to alter as needed.).

Claim 4. Modified Mischke teaches the method of claim 3, further comprising applying a weighting parameter to at least one thermal resistance (Mischke, Fig. 7 RH1 and RH2 are combined to form ZHj and thus the values are adjustable and are construed as weighted further described in [0108] in the accompanying equations).

Claim 5. Modified Mischke teaches the method of claim 4, wherein the weighting parameter is applied to a thermal resistance between the first node and the node of the inner surface layer and to a thermal resistance between the first node and the node of the outer surface layer (Mischke, Fig. 7 RH1 and RH2 are combined to form ZHj and thus the values are adjustable and are construed as weighted further described in [0108] in the accompanying 

Claim 6. Modified Mischke teaches the method of claim 1. Mischke does not explicitly disclose, but Sami teaches wherein solving the energy balance equation includes solving the energy balance equation for the at least one node at a plurality of time steps to determine a predicted temperature change at the at least one node over time (Sami, p. 291 paragraph 2 “The composite wall of N layers is discretized into a number of nodes and the finite-volume equations are derived for each group of similar nodes by applying the overall balance of energy.” And p. 292 paragraph 1 “where the temperature at a typical node P, Tp, is linked to the temperatures to the east and west nodal locations, TE and Tw, and the previous time-step temperature value” and paragraph 3 “The iterative solution within each time step continues until the differences between the nodal temperature values at consecutive iterations diminish to a small predetermined tolerance value.”; p.296 paragraph 2 “The computer model is further validated by application to a simplified problem for which an exact analytical solution can be effected.” EN: Thus, Sami teaches that the modeling is performed by computer (i.e., processor)). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and arrived at the node based method as claimed calculating and outputting the predicted temperatures in the enclosure walls. One of 

Claim 7. Modified Mischke teaches the method of claim 1, wherein solving the energy balance equation (Sami, p. 291 paragraph 2 “The composite wall of N layers is discretized into a number of nodes and the finite-volume equations are derived for each group of similar nodes by applying the overall balance of energy.” And p. 292 paragraph 1 “where the temperature at a typical node P, Tp, is linked to the temperatures to the east and west nodal locations, TE and Tw, and the previous time-step temperature value” and paragraph 3 “The iterative solution within each time step continues until the differences between the nodal temperature values at consecutive iterations diminish to a small predetermined tolerance value.”) includes compensating for solar load based on the solar intensity data (Mischke, [0015] “Thus, a method is proposed to calculate/compute a heat flow through an enveloping surface, where the respective contributions of convection and thermal radiation are considered. To evaluate the heat transfer by radiation the respective surface temperatures of the enveloping surface and the (radiation) temperature of the respective backscattering hemisphere surrounding, the enveloping surface is considered.”; [0062] “under to the preconditions described in 4) above, the radiation part IR/IR,(i,k) of the heat energy flow can be computed as a simple sum of the black body radiation of M(i,k) and of the one of its respective radiation environment (e.g. Tsky, Tearth)”. Additionally, Sami also teaches taking the solar radiation into account, see Sami, p. 

Claim 8. Modified Mischke teaches the method of claim 1, wherein generating the thermal model includes defining the wall as a physical domain represented by the plurality of nodes in a three-dimensional space and mapping a portion of the plurality of nodes in the three-dimensional space onto a two- dimensional plane (Mischke, Fig. 4 showing mapping of the 3D wall to a 2D representation of the thermal model with nodes and coupled thermal resistances; [0093] “FIG. 4 shows schematically, as a finite-element unit cell, how a typical real wall structure is mapped into an equivalent finite-element heat-flow model.”).

Claim 9. Modified Mischke teaches the method of claim 8 wherein the enclosure includes two adjacent exterior walls that lie on planes that intersect along a straight line defined by an edge of the two adjacent exterior walls, and the two-dimensional plane includes the edge (Mischke, see Fig. 2 where the enclosure of the building includes adjacent exterior walls that intersect; EN: The number of layers and hence nodes in the composite depends on the wall structure under consideration and is within the ordinary skill in the art to alter as needed.).

Claim 13. Modified Mischke teaches the method of claim 1. While modified Mischke does not explicitly disclose adjustment based on the model, it teaches further comprising using, by the processor, the predicted temperature to adjust an operating parameter of equipment in the interior volume (Mischke, Abstract “A method to determine the heat transfer through some enveloping surface is being presented, where a convective as well as a radiation heat-transfer is considered.”; [0003] “The invention addresses a multitude of measurement and calculation methods as well as IT-systems for the measurement, illustration, determination and analysis of energy losses and characteristics in the building, the engineering and the electrical industry.” EN: This would suggest to one of ordinary skill in the art to take the results of the models and make any necessary or desired adjustments to improve the energy performance or comfort of the building.)

Claim 14. Mischke discloses a storage device; a display device; a controller coupled to the storage device and the display device and configured to: (Mischke[0122] “Furthermore a computer program and a SW computer program product is presented, which can be loaded directly into a computer memory and which comprises pieces of SW to execute the method presented to compute (heat) energy-losses, thermal resistances and thermal capacities as described in this paper). Further, incorporating the rejections of claim 1, claim 14 is rejected as discussed above for substantially similar rationale.

Regarding claim 15, incorporating the rejections of claim 2 and claim 14, claim 15 is rejected as discussed above for substantially similar rationale.

Regarding claim 16, incorporating the rejections of claim 3 and claim 14, claim 16 is rejected as discussed above for substantially similar rationale.

Regarding claim 17, incorporating the rejections of claim 4 and claim 14, claim 17 is rejected as discussed above for substantially similar rationale.

Regarding claim 18, incorporating the rejections of claim 5 and claim 14, claim 18 is rejected as discussed above for substantially similar rationale.

Regarding claim 19, incorporating the rejections of claim 6 and claim 14, claim 19 is rejected as discussed above for substantially similar rationale.

Claim 20. Modified Mischke teaches the system of claim 14, further comprising at least one sensor coupled to the storage device and configured to measure the solar intensity data (Mischke, [0020] “In the arrangement the surface temperatures of the respective surface elements can be measured contact-free via camera or sensor and their actual spatial positions are determined using an integrated geometry measurement system simultaneously.” EN: The surface elements include the incident solar radiation.).

Regarding claim 21, incorporating the rejections of claim 7 and claim 14, claim 21 is rejected as discussed above for substantially similar rationale.

Regarding claim 22, incorporating the rejections of claim 8 and claim 14, claim 22 is rejected as discussed above for substantially similar rationale.

Regarding claim 23, incorporating the rejections of claim 9 and claim 14, claim 23 is rejected as discussed above for substantially similar rationale.

Regarding claim 26, incorporating the rejections of claim 13 and claim 14, claim 26 is rejected as discussed above for substantially similar rationale.


Claims 10-12 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mischke, US Patent Application Publication No. 2015/0100267 (submitted in IDS dated 6/14/2019, “Mischke”) in view of Sami Al-Sanea, “Evaluation of Heat Transfer Characteristics of Building Wall Elements,” Elsevier B.V. on behalf of King Saud University, pp. 285-312 (2000) (“Sami”) and further in view of Rui Zhang, et al., “Coupled EnergyPlus and computational fluid dynamics simulation for natural ventilation,” Building and Environment vol. 68, p. 100-113 (2013) (submitted in IDS dated 6/14/2019 “Zhang”).
Claim 10. Modified Mischke teaches the method of claim 1. Mischke does not explicitly disclose, further comprising incorporating the thermal model with a CFD model of an interior volume of the enclosure.
Zhang teaches incorporating the thermal model with a CFD model of an interior volume of the enclosure (Zhang, Abstract “a coupled lumped heat transfer model (EnergyPlus) and CFD model (Fluent) was implemented, and 8 days of simulation was conducted.”; p. 106 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and Zhang (directed to coupling thermal and CFD models to evaluate building energy) and arrived at the method as claimed where the thermal models of Mischke are coupled to the CFD models as taught by Zhang to gain a fuller understanding of the thermal and fluid flows. Naturally, the CFD of the interior building volumes would be adjacent the walls that the thermal model was focused upon. One of ordinary skill in the art would have been motivated to make such a combination because “with the rapid development of computation power, the computation time of CFD is decreasing, it is highly necessary to develop an integrated thermal simulation that combines the advantages of both the nodal and FVM model, providing higher accuracy within acceptable computation time.” as taught in Zhang (p. 101 column 1 paragraph 1).

Claim 11. Modified Mischke teaches the method of claim 10. Mischke does not explicitly disclose, but Zhang teaches wherein the CFD model of the interior volume is represented by a grid that forms a plurality of cells, the plurality of cells including a plurality of interior cells that are adjacent to an inner layer of the plurality of layers (Zhang, Abstract “a coupled lumped heat transfer model (EnergyPlus) and CFD model (Fluent) was implemented, and 8 days 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and Zhang (directed to coupling thermal and CFD models to evaluate building energy) and arrived at the method as claimed where the thermal models of Mischke are coupled to the CFD models as taught by Zhang to gain a fuller understanding of the thermal and fluid flows. Naturally, the CFD of the interior building volumes would be adjacent the walls that the thermal model was focused upon. One of ordinary skill in the art would have been motivated to make such a combination because “with the rapid development of computation power, the computation time of CFD is decreasing, it is highly necessary to develop an integrated thermal simulation that combines the advantages of both the nodal and FVM model, providing higher accuracy within acceptable computation time.” as taught in Zhang (p. 101 column 1 paragraph 1).

Claim 12. Modified Mischke teaches the method of claim 10. Mischke does not explicitly disclose, but Zhang teaches further comprising implementing a design of the interior volume based on the CFD model (Zhang, p. 103 column 1 paragraph 3 “The CFD tool will conduct the steady state natural ventilation simulation. A post processing program will be implemented to extract the temperature profile and velocity fields from CFD tool and then to calculate the values for the exchange variables, which include the following: Airflow rates through all the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and Zhang (directed to coupling thermal and CFD models to evaluate building energy) and arrived at the method as claimed where the thermal models of Mischke are coupled to the CFD models as taught by Zhang to gain a fuller understanding of the thermal and fluid flows. Naturally, the CFD of the interior building volumes would be adjacent the walls that the thermal model was focused upon. One of ordinary skill in the art would have been motivated to make such a combination because “with the rapid development of computation power, the computation time of CFD is decreasing, it is highly necessary to develop an integrated thermal simulation that combines the advantages of both the nodal and FVM model, providing higher accuracy within acceptable computation time.” as taught in Zhang (p. 101 column 1 paragraph 1).

Claim 24. Modified Mischke teaches the system of claim 13. Mischke does not explicitly disclose, but Zhang teaches wherein the controller is configured to incorporate the thermal model with a CFD model of an interior volume of the enclosure.
Zhang teaches wherein the controller is configured to incorporate the thermal model with a CFD model of an interior volume of the enclosure (Zhang, Abstract “a coupled lumped heat transfer model (EnergyPlus) and CFD model (Fluent) was implemented, and 8 days of 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and Zhang (directed to coupling thermal and CFD models to evaluate building energy) and arrived at the method as claimed where the thermal models of Mischke are coupled to the CFD models as taught by Zhang to gain a fuller understanding of the thermal and fluid flows. Naturally, the CFD of the interior building volumes would be adjacent the walls that the thermal model was focused upon and all the models are computer based and thus will be controlled via the computer. One of ordinary skill in the art would have been motivated to make such a combination because “with the rapid development of computation power, the computation time of CFD is decreasing, it is highly necessary to develop an integrated thermal simulation that combines the advantages of both the nodal and FVM model, providing higher accuracy within acceptable computation time.” as taught in Zhang (p. 101 column 1 paragraph 1).

Claim 25. Modified Mischke teaches the system of claim 24. Mischke does not explicitly disclose wherein the CFD model of the interior volume is represented by a grid that forms a plurality of cells, the plurality of cells including a plurality of interior cells that are adjacent to an inner layer of the plurality of layers.
Zhang teaches wherein the CFD model of the interior volume is represented by a grid that forms a plurality of cells, the plurality of cells including a plurality of interior cells that are adjacent to an inner layer of the plurality of layers (Zhang, Abstract “a coupled lumped heat transfer model (EnergyPlus) and CFD model (Fluent) was implemented, and 8 days of simulation was conducted.”; p. 101 column 1 paragraph 3 “A coarse-grid CFD simulation was also carried out.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mischke (directed to a method for measuring and calculating a heat and/or energy transmission through an enveloping surface) and Sami (directed to heat transfer analysis of wall elements) and Zhang (directed to coupling thermal and CFD models to evaluate building energy) and arrived at the method as claimed where the thermal models of Mischke are coupled to the CFD models as taught by Zhang to gain a fuller understanding of the thermal and fluid flows. Naturally, the CFD of the interior building volumes would be adjacent the walls that the thermal model was focused upon. One of ordinary skill in the art would have been motivated to make such a combination because “with the rapid development of computation power, the computation time of CFD is decreasing, it is highly necessary to develop an integrated thermal simulation that combines the advantages of .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
An et al., US Patent Application Publication No. 2012/0330626 related to thermal modeling of a building with heat transfer used to analyze the building envelope using resistance and capacitance used to illustrate heat conduction.
Xu et al., US Patent Application Publication No. 2014/0000836 related to control of HVAC systems by using thermal circuit models to analyze the heat transfer, humidity, and temperature differences so that the model can accurately predict temperatures and humidity for energy efficient control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148